STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 June 2, 2015 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Ms. Anu Dubey Re: A&Q Masters Fund File Nos. 333-189732; 811-22859 Ladies and Gentlemen: On behalf of A&Q Masters Fund (the "Fund"), transmitted for filing with the Securities and Exchange Commission (the "Commission") is Post-Effective Amendment No. 3 to the Fund's Registration Statement on Form N-2 (the "Registration Statement") under the Securities Act of 1933, as amended (the "1933 Act") (also constituting Amendment No. 4 to the Registration Statement under the Investment Company Act of 1940, as amended) (the "Amendment"). We hereby request that the Amendment be given a selective review.The prospectus and statement of additional information ("SAI") contained in the Amendment are substantially identical to the definitive versions thereof filed with the Commission pursuant to Rule 497 under the 1933 Act on August 6, 2014, except for the updating of financial information and other general updating of information.We also note that certain disclosure (e.g., under the caption "Risk; Restrictions on Transfer; No Trading Market" on the cover and under the captions "Prospectus Summary—Repurchases of Shares," "Risk Factors—Tax Risk" and "Taxes—Distributions to Shareholders" in the prospectus) has been revised in light of comments of the staff (the "Staff") of the Commission that were provided to me in April 2015 by Ms. Anu Dubey of the Staff relating to Post-Effective Amendment No. 2 to the Registration Statement of A&Q Alternative Fixed-Income Strategies Fund LLC (File No. 333-194092).The prospectus and SAI filed herewith are marked to show changes from the definitive versions of those documents filed pursuant to Rule 497 under the 1933 Act on August 6, 2014. We propose to file an additional amendment to the Registration Statement as early in July 2015 as practicable, following receipt of your comments, if any, to the accompanying filing in order to formally incorporate the Fund's audited financial statements for the fiscal year ended March 31, 2015, and complete other omitted data, and seek effectiveness as of August 1, 2015. Should members of the Staff have any questions or comments regarding the Amendment, they should telephone the undersigned at 212.806.6274 or Gary L. Granik of this office at 212.806.5790. Very truly yours, /s/Brad A. Green Brad A. Green cc:Gary L. Granik
